 


109 HR 4494 IH: To repeal the provision of law that provides automatic pay adjustments for Members of Congress.
U.S. House of Representatives
2005-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4494 
IN THE HOUSE OF REPRESENTATIVES 
 
December 8, 2005 
Mr. Platts (for himself and Mr. Matheson) introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To repeal the provision of law that provides automatic pay adjustments for Members of Congress. 
 
 
1.Elimination of automatic pay adjustments for Members of Congress 
(a)In generalParagraph (2) of section 601(a) of the Legislative Reorganization Act of 1946 (2 U.S.C. 31) is repealed. 
(b)Technical and conforming amendmentsSection 601(a)(1) of such Act is amended— 
(1)by striking (a)(1) and inserting (a); 
(2)by redesignating subparagraphs (A), (B), and (C) as paragraphs (1), (2), and (3), respectively; and 
(3)by striking as adjusted by paragraph (2) of this subsection and inserting adjusted as provided by law. 
(c)Effective dateThis section shall take effect as of December 31, 2005. 
 
